UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
ARLENE SCHROEDER,

                                   Plaintiff,

                 -against-
                                                             REPORT &
                                                             RECOMMENDATION
                                                             18-CV-2279 (ADS)(AYS)
THE POLISH-AMERICAN POLITICAL
CLUB OF SOUTHAMPTON, NY, INC.
and 230 ELM LLC,

                                    Defendants.
---------------------------------------------------------
ANNE Y. SHIELDS, United States Magistrate Judge:

        Presently before the Court, on referral from the Honorable Arthur D. Spatt for Report and

Recommendation, is Plaintiff Arlene Schroeder’s (“Schroeder” or “Plaintiff”) motion for default

judgment See Docket Entry (“DE”) [21]. By way of a Complaint dated April 17, 2018, Plaintiff

commenced this action against Defendants The Polish-American Political Club of Southampton,

NY, Inc. (“the Club”) and 230 Elm LLC (“230 Elm”) (collectively “Defendants”), alleging

disparate treatment and unlawful disability discrimination in violation of the American with

Disabilities Act (“ADA”), New York State Human Rights Law (“NYSHRL”), and New York

State Civil Rights Law. In particular, Plaintiff alleges that Defendants have failed to remove the

architected barriers which exist at its public accommodation have denied Plaintiff with equal

access and treatment. See DE [1]. After Defendant 230 Elm failed to answer or otherwise

respond, the Clerk of the Court entered default against them on August 17, 2018. See DE [16].

On February 8, 2019, Plaintiff filed the instant motion for default judgment. See DE [21]. On

February 12, 2019, Judge Spatt referred the motion to this Court for a recommendation as to


                                                        1
whether the motion should be granted, and if so, what relief, if any should be awarded. DE [25].

For the reasons set forth on the record on June 13, 2019, see DE [30], this Court respectfully

recommends that Plaintiff’s motion be granted and that Plaintiff be awarded damages as

described below.

                                       Findings

       On June 13, 2019, the Court heard Plaintiff’s application for entry of a default judgment

and permanent injunction against Defendant 230 Elm under Rule 55(b)(2) of the Federal Rules

of Civil Procedure. After considering the papers submitted in connection with the application,

the papers on file in this action and the authorities cited, this Court found:

1.     The default of Defendant 230 Elm LLC was entered by the Clerk of the Court on August

17, 2018.

2.     Defendant 230 Elm LLC is not an incompetent person, or a current member of the

military service.

3.     Defendant 230 Elm LLC did not appear in this action.

4.     Plaintiff’s complaint set forth allegations of Defendants’ unlawful discrimination in

violation of the ADA, 42 U.S.C. § 12182, NYSHRL § 296.2, and New York State Civil Right

Laws §§ 40-c and 40-d.

5.     By virtue of the default, Defendant 230 Elm LLC has not challenged any of the

allegations.

6.     Defendant 230 Elm LLC leases and operates the property that houses a public

accommodation and as a result of the architectural barriers, Plaintiff was denied access and

opportunity to participate in or benefit from these services of accommodation on the basis of her

disability. See Compl., ¶¶ 30-64, DE [1].



                                                  2
7.      The terms of relief sought in the requested judgment are fully justified by the facts shown

in the Plaintiff’s motion.

8.      The requested permanent injunction against Defendant 230 Elm LLC should be granted.

8.      The application for attorney’s fees in the amount of $4858.50 should be granted from

Defendant 230 Elm LLC. This judgment shall bear interest at the judgment rate from the date of

entry until paid.

                                       CONCLUSION

        For the reasons set forth herein, the Court recommends that Plaintiff’s motion for default

judgment be granted and that Plaintiff be awarded:

        1) a permanent injunction against Defendant 230 Elm LLC; and

        2) $4858.50 in attorneys’ fees from Defendant 230 Elm LLC.



                                       OBJECTIONS

        A copy of this Report and Recommendation is being served on Plaintiff by electronic

filing on the date below. Plaintiff is directed to serve a copy of this Report and Recommendation

by overnight mail and first-class mail to Defendant 230 Elm LLC at their last known address(es)

and to file proof of service on ECF by September 3, 2019. Any objections to this Report and

Recommendation must be filed with the Clerk of the Court within 14 days. See 28 U.S.C § 636

(b)(1); Fed. R. Civ. P. 72; Fed. R. Civ. P. 6(a) and 6(d). Failure to file objections within this

period waives the right to appeal the District Court’s Order. See Ferrer v. Woliver, No. 05-3696,

2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v. Walker, 118 F.3d 900, 902 (2d Cir.

1997); Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).




                                                  3
Dated: Central Islip, New York
       August 29, 2019
                                     /s/ Anne Y. Shields
                                     ANNE Y. SHIELDS
                                     United States Magistrate Judge




                                 4
